DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 11 has been interpreted to be claim 12 for the purpose of examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150121626 A1 to Carver.
	Re Claim 1, Carver teaches:
	A head position retaining pillow (at least [Abstract] “pillow”), comprising: a pillow, formed of a soft material adapted to receive a head of the user, the pillow having a bottom surface (at least Fig. 2 and [0016] “viscoelastic body 1 […] a flat bottom surface 12”.), a first central surface, which forms a first angled surface between the front surface of the pillow and the top surface of the pillow, and forms a rounded portion at the top surface of the pillow, the rounded portion being spaced from the bottom surface by a first distance (at least Fig. 2 element 14 and [0018] “second distance 142 between the second apex 141 and the flat bottom surface 12. Thus the elevated neck supporting ridge 14 is taller than the low-profile neck supporting ridge 13”.), and 
first and second end caps, bordering respectively on first and second sides of the first central surface, top portions of the first and second end caps being spaced from the bottom surface by a second distance larger than the first distance (at least Fig. 2 element 41 and [0019] “the elevated brace ridge 41 is offset from the elevated neck supporting ridge 14, the brace depression 42 is offset from the head-receiving depression 15, and the low-profile brace ridge 43 is offset low-profile neck supporting ridge 13”.), 
an area between the rounded portion, and the tops of the end caps forming edges of the pillow which extend above the top surface, where the first central surface has a length between the first and second end caps which is effective to discourage the user from rolling (at least Figs. 2-3 and [0015] “The first bracing support 2 and second bracing support 3, connected to opposite sides of the viscoelastic body 1, prevent a person's head from rolling during sleep”.).
Re Claim 2, Carver teaches:
The pillow as in claim 1, wherein the pillow, including the central surface and the first and second sides, are all is formed of viscoelastic material (at least [0022] “viscoelastic material”.).
Re Claim 4, Carver teaches:
The pillow as in claim 1, wherein each of the edge surfaces on the first and second sides which face the central surface has a beveled surface facing respectively the first and second surfaces (at least Fig. 2 and [0015] “The first bracing support 2 and second bracing support 3, connected to opposite sides of the viscoelastic body 1, prevent a person's head from rolling during sleep”.).
Re Claim 6, Carver teaches:
The pillow as in claim 1, wherein a distance between the first end cap and the second end cap is wide enough to receive a person's head but short enough such that each the first end cap and second end cap are each positioned adjacent to the side of the person's head (at least Figs. 2-3 and [0015] “The first bracing support 2 and second bracing support 3, connected to opposite sides of the viscoelastic body 1, prevent a person's head from rolling during sleep”.).
Re Claim 7, Carver teaches:
The pillow as in claim 1, further comprising a cover material, covering the central portion (at least [0021] “cover 5 is placed over and connects to the contoured top surface 11”.).
Re Claim 8, Carver teaches:
The pillow as in claim 7, wherein the cover material is ventilated with holes (at least Fig. 5 and [0021] “The cover 5 comprises a plurality of air-permeable holes 51”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carver in view of US 20170013978 A1 to Rosenberg.

Re Claim 3, Carver teaches:
The pillow as in claim 2 (detailed with respect to claim 2). 
Carver does not explicitly teach:
wherein the first and second sides are formed of denser material than the central surface.
However, Rosenberg teaches:
wherein the first and second sides are formed of denser material than the central surface (at least Fig. 1 and [0020] “second piece 52 is composed a material having a greater firmness, a greater density, and/or a decreased flexibility relative to the material from which head support piece 50 is produced”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow taught by Carver with the material taught by Rosenberg because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (providing denser material taught by Rosenberg) with a known device (pillow taught by Carver) with predictable results.  A person having ordinary skill would have been motivated to do so because “Second piece 52 thus serves to reinforce laterally-opposed side rails 36, as well as to enhance the physical support offered by neck pad” (Rosenberg [0020]).

Claims 5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carver in view of US 10022001 B1 to Hawkins.
Re Claim 5, Carver teaches:
The pillow as in claim 4 (detailed with respect to claim 4). 
Carver does not explicitly teach:
wherein the beveled surface forms a 45° angle with the central surface.
However, Hawkins teaches:
wherein the beveled surface forms a 45° angle with the central surface (at least [Col. 5 lines 35-45] “at another desired angle, such as 30 degrees, 45 degrees, 60 degrees, etc.”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow taught by Carver with the material taught by Rosenberg because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (providing a desired angle taught by Hawkins) with a known device (pillow taught by Carver) with predictable results.  Further, it has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (MPEP 2144.05.I).  A person having ordinary skill would have been motivated to do so because it is more comfortable.
Re Claim 9, Carver teaches:
The pillow as in claim 1 (detailed with respect to claim 1). 
Carver does not explicitly teach:
wherein the first central surface forms an angle between 30 and 40° relative to the bottom surface.
However, Hawkins teaches:
wherein the first central surface forms an angle between 30 and 40° relative to the bottom surface (at least [Col. 5 lines 35-45] “at another desired angle, such as 30 degrees, 45 degrees, 60 degrees, etc.”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow taught by Carver with the material taught by Rosenberg because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (providing a desired angle taught by Hawkins) with a known device (pillow taught by Carver) with predictable results.  Further, it has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (MPEP 2144.05.I).  A person having ordinary skill would have been motivated to do so because it is more comfortable.
Re Claim 10, Carver teaches:
The pillow as in claim 1 (detailed with respect to claim 1). 
Carver does not explicitly teach:
wherein the first central surface forms an angle of 34° relative to the bottom surface.
However, Hawkins teaches:
wherein the first central surface forms an angle of 34° relative to the bottom surface (at least [Col. 5 lines 35-45] “at another desired angle, such as 30 degrees, 45 degrees, 60 degrees, etc.”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow taught by Carver with the material taught by Rosenberg because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (providing a desired angle taught by Hawkins) with a known device (pillow taught by Carver) with predictable results.  Further, it has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (MPEP 2144.05.I).  A person having ordinary skill would have been motivated to do so because it is more comfortable.
Re Claim 11, the combination of Carver and Hawkins teaches:
The pillow as in claim 9 (detailed with respect to claim 9). 
Carver further teaches:
wherein a rear surface of the pillow, opposite to the front surface, is substantially flat, and forms substantially a right angle with the bottom surface (at least Fig. 4).
Re Claim 12, the combination of Carver and Hawkins teaches:
The pillow as in claim 9 (detailed with respect to claim 9). 
wherein the first central surface includes a first flat surface extending from a front surface which forms which is substantially straight and forms the angle, a bump portion, which forms a bump at the end of the first flat surface, the bump being an area which extends above the first surface, and a second surface which extends from the bump to the rounded top surface (at least Figs. 2-3 and [0017] “Further defining the contoured top surface 11 is a low-profile neck supporting ridge 13, an elevated neck supporting ridge 14, and a head-receiving depression 15. The low-profile neck supporting ridge 13 and elevated neck supporting ridge 14 are positioned at opposite ends of the viscoelastic body 1 and provide an element of flexibility”.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673